Citation Nr: 1227754	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

3.  Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1991.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a March 1998 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the aforesaid claims. 

The Board has previously considered this appeal.  By decisions of November 1999 and October 2003, the Board remanded this case to the RO for further development of the evidence and for due process development. 

By decision of November 2005, the Board denied service connection for an acquired psychiatric disorder, TDIU and psychosis.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In November 2006, pursuant to a Motion for Remand ("Motion") filed by the VA Office of General Counsel and the appellant's attorney (the "parties"), the Court vacated the Board's November 2005 decision, and remanded the claim to the Board for compliance with the instructions contained in the Joint Motion.

By decisions of May 2007 and August 2011, the Board remanded the case to the RO for due process and further development of the evidence.  

By decision of August 2011, the Board again remanded the case to the RO for due process and further development of the evidence.  By means of a March 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings. 


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed as anxiety disorder, not 
otherwise specified ("NOS"), has not been shown by the probative evidence of record to be causally related to a disease, injury or event in service.

2.  An active diagnosis of psychosis is not shown by the probative evidence of record to have developed within two (2) years of separation from active duty service and the Veteran does not currently have such a diagnosis.

3.  The Veteran has no service-connected disabilities and is not in receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder, diagnosed as anxiety disorder, NOS, was neither incurred in, nor aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for entitlement to benefits for treatment purposes for psychosis pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of letters dated February and April 2004.  The RO informed the appellant of the types of evidence needed in order to substantiate his claims of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA examination report dated December 2011.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the December 2011 VA mental disorders examination report shows that the examiner reviewed the relevant evidence in the Veteran's claims folder, elicited from the Veteran his history of service and post-service mental health symptomatology, performed a comprehensive clinical evaluation and provided the results of the examination.  The examiner further provided a detailed rationale for her conclusion that the Veteran's acquired psychiatric disorders were not related to service.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.

With regard to the claim for TDIU, because, as noted above, the Veteran has no service-connected disabilities, a TDIU examination is not warranted.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.
II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.

Congenital or developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Review of the Veteran's service treatment records shows that in May 1980, while serving on active duty in Germany, he attempted to commit suicide by slitting his wrists after his girlfriend broke up with him.  He was hospitalized at Walter Reed with an Axis I diagnosis of acute adjustment reaction and an Axis II diagnosis of borderline personality disorder.  Later that month, however, a treatment note indicated that borderline personality disorder was the primary diagnosis.  He also underwent treatment and therapy for an acute situational reaction, a borderline personality disorder, an inadequate personality disorder and latent schizophrenia.  Following intensive therapy, he was returned to full active duty service.  

In September 1988, the Veteran sought treatment for an adjustment disorder with a depressed mood resulting from an incident in his unit in which he was relieved of his duties as a squad leader.  Thereafter, he received five months of therapy, and in February 1989, his treating physician concluded that he no longer had a psychiatric disorder.  

Treatment reports show that, following his separation from service in 1991, the Veteran did not seek treatment for a mental health disorder until March 1995, when he underwent a psychiatric evaluation at a VA Medical Center ("VAMC") at the advice of his attorney.  At that time, he said he had been experiencing anxiety, regret and nervousness and reported that he had raped a 9-year-old girl.  The VA clinician, however, did not diagnose him with a psychiatric or psychological disorder or disability.  In 1995, he was convicted of sexual assault.  However, prior to being incarcerated, he made several attempts to hang himself and was hospitalized with a diagnosis of major depression.  Thereafter, he was placed on Prozac, but stopped taking the medication in October 1995 because he said it made him feel tired.  A July 1996 treatment note indicated that major depression was resolved and the Veteran denied suicidal or homicidal ideations.  A note from April 2004 gave no diagnosis and the Veteran reported that he did "not want to be on mental health caseload."  There are no further mental health treatment reports of record.

In December 2011, the Veteran was afforded a VA mental disorders examination.  In reviewing his service treatment records, the VA examiner noted that the Veteran reported that he had been physically assaulted and beaten during an incident in service.  Shortly thereafter, while serving as a sergeant, he was declared incompetent and was demoted to the rank of E2.  He indicated that he felt his demotion was unfair and did not believe that he was incompetent.  The examiner further noted that, according to a September 1988 statement, the Veteran's claim seemed to revolve around his anger at his chain of command for stripping him of his stripes due to a lack of leadership ability.  According to the statement, he became so angry at his superior officer that he planned to "eliminate him."  He was also obsessed with the murder of the wife of another soldier on base and believed that his assault may have been related to the murder, even though the woman's body was found far away from base.  He also believed that, if he had been able to talk to his superior officer, authorities might have been able to find the perpetrators of the Veteran's assault and the murder might have been prevented.  The examiner noted that the Veteran was obsessed with this thought and appeared to be more preoccupied with thoughts of this murder than with his own crime for which he was incarcerated, although, she noted that he did report feeling remorse for his crime. 

Based on the clinical evaluation, the VA examiner diagnosed the Veteran with anxiety disorder NOS, alcohol dependence in sustained remission and borderline personality disorder.  His stressor involved being incarcerated with a long sentence.  There was no evidence of psychosis or latent schizophrenia.  She opined that his anxiety disorder NOS and borderline personality disorder were not likely related to any incident of military service, as his two psychiatric hospitalizations revolved around issues separate and apart from service:  the first being a suicide attempt when his girlfriend left him, and the second suicide attempt several years after service prior to being incarcerated for his sex offense.  Moreover, she noted that, while he felt badly about the loss of his military career, this loss was not related to anything other than his own actions.

A.  Entitlement to service connection for an acquired psychiatric disorder.

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include his current diagnoses of anxiety disorder NOS and borderline personality disorder.  

In this regard, as noted above, a qualified VA examiner, after reviewing the claims folder, interviewing the Veteran and performing a thorough clinical evaluation, concluded that neither of his current psychiatric disorders were related to service.  In addition, although the Veteran was diagnosed with a borderline personality disorder, as previously discussed, developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  

In addition to the medical evidence, the Board has also considered the Veteran's assertions that he has an acquired psychiatric disorder that is related to service.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  
However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating feelings of sadness with a specific underlying psychiatric disorder, or attributing a current mental disorder to active duty service more than 20 years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran as to having a service-related acquired psychiatric disorder, the Board ultimately places more probative weight on the evidence of record, specifically the evaluation performed by the VA examiner.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  In this case, and based on a review of the Veteran's service and post-service treatment records, there is no evidence that the Veteran developed psychosis either during service or within two years of separating from service.  

As discussed above, while the Board has also considered the Veteran's assertion that he developed psychosis within two years of his separation from service in May 1991, as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state with medical certainty either that he is currently suffering from psychosis or that the condition developed within two years of separation from active military service.  In the absence of evidence demonstrating that the Veteran has the requisite training to proffer medical opinions, his contentions are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In essence, the Veteran may not self-diagnose a disease or disability.
As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, the benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable.  See generally Gilbert, supra ; Ortiz, supra.

C.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is not in receipt of any VA benefits; he has not been found to suffer from a service-connected disease, disorder or disability.  Thus, without a service-connected disability, there is no entitlement under the law to the benefit sought.  As such, the claim must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.

Entitlement to TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


